Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional Application 63048598, filed 07/06/2020

Information Disclosure Statement
The IDS filed 02/22/2022 has been considered as noted on the attached PTO-1449.

Claims 1-18 have been examined.

Claims Rejected under - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
With respect to claims 7-12, the claimed invention is directed to “computer readable medium” where the specification did not disclose the definition of computer-readable medium as being limited only hardware components. Therefore, the claims are not directed to a process, machine, manufacture, or composition of matter within the meaning of 35 U.S.C. 101; as such the claimed invention is directed to non-statutory subject matter. The applicant is advised to amend the claims to include hardware specific language in order to obviate this rejection. The applicant is advised to amend the claims to recite “non-transitory computer-readable storage medium” in order to obviate this rejection.
With respect to claims 13-18, the claimed invention is directed to “computing system including a processor and memory” where the specification did not disclose the definition of a processor and cannot be recognized as a hardware component, Therefore, the claims are not directed to a process, machine, manufacture, or composition of matter within the meaning of 35 U.S.C. 101; as such the claimed invention is directed to non-statutory subject matter.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recites:
acquiring data associated with a particular portion of website; 
determining if the data associated with the particular portion of the website should be reacquired; and 
if the data associated with the particular portion of the website should be reacquired, reacquiring the data associated with the particular portion of the website via a description model.

Step 2A
Prong (1)
The limitation of acquiring data portion of website; based on determining reacquired particular portion reacquiring the data site via a description model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “performing by computer system” language, “performing” in the context of the claims encompasses the comments could manually be determine based on some analysis. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes: Concepts performed in the human mind”, For example a human, using pen and paper.
Prong (2)
This judicial exception is not integrated into a practical application. In particular, the claims additional elements of acquiring data portion of website; based on determining reacquired particular portion reacquiring the data site via a description model steps. The computer method, program product and system in claims 1, 7 and 13, in all steps is recited at a high-level of generality (i.e., as a generic processors performing a generic computer function of acquiring, determining and reacquiring) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Additionally, the acquiring, determining and reacquiring steps is recited at a high level of generality (i.e., as a generic computer processing performing a generic computer processor function) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computing method, program product and system in claims 1, 7 and 13 for acquiring, determining and reacquiring steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The specification of the application does not provide any indication that the “computing method, program product and system in claims 1, 7 and 13 are anything other than a generic computer, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  The claims are not patent eligible.

Dependent claims 2-6, 8-12 and 14-18 depend either directly or indirectly from claims 1, 7 and 13 include all the limitations of their respective base claims, and do not add any additional elements or limitations which amount to significantly more than the abstract idea. Therefore these claims recite the same abstract idea of groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG. Therefore, the judicial exception is not integrated into a practical application. Claims 2-6, 8-12 and 14-18 are not patent eligible.
Claims 1-18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 4-9, 11-15 and 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Weinert et al. [US 20200004798 A1, 2020-01-02].
 
With respect to claims 1, 7 and 13, the claims limitations of the method, computer-readable instructions and system comprising: 
acquiring data associated with a particular portion of website [e.g. obtain interactions with websites] ([0053-0054] the robotic process administration (RPA) applications 110 utilizes modules 112 including a set of handler modules 112b, a set of generator modules 112a and a set of hook modules 112c. Handler modules 112b may be associated with basic or atomic interactions with websites such as navigating to a particular URL, clicks, selecting (e.g., from a menu), waiting, inputting data, capturing or extracting a portion or region of a web page, seeing if a URL includes a string or if an element is visible on a page, executing JavaScript in the browser, downloading content, changing a selected iframe in a web page, or others.
Hook modules 112c may be modules for exchanging data between a website and the RPA system or a data store associate therewith, or for otherwise taking action at the RPA system based on the result of an interaction with the website. Hooks 112c may be integrated with various handlers or generators and include logic to interact with the result or other data obtained from the handler such as to save data or defining which action or module 112 to execute subsequently. Hook modules 112c may be associated with, for example, accessing and manipulating storage (e.g., at the RPA system 100 or at an associated computing system such as user data maintained at a website provider), extraction of data from a .pdf document, sending authentication responses, querying a database, send a response containing, marking a task as complete, deciding a next instruction based on a condition, executing a group of instructions, specifying a module as completed, or others);
determining if the data associated with the particular portion of the website should be reacquired ([0056] generator modules 112a may be associated with, for example, authentication with a web site, confirming that an authentication failed or was successful, detection if autopayment is enabled on a website, handling messages for an account at a website, navigation of multiple accounts at a website, dealing with billing data, waiting for human approval, continuing a payment, making a payment, navigating payment paths in a website, handling security inputs, Captcha, saving cookies associated with the web site, detecting and dismissing advertisements, marking a payment method as failed, or others.
[0062] during execution of the RPA application 110, the data returned from the execution of the job instance 104, the websites 180 interacted with or other data associated with the execution of the RPA application 110 may be stored as automation application data 150. Additionally, the RPA execution engine 102 may maintain a state 116 for the job execution instance 104 such that based on the results of a previously executed module defined in the RPA application 110 associated with the job instance 104 a next identified module in the RPA application 110 can be selected based on the results of the previously executed identified module and the RPA application 110 of the job instance 194. This next identified module can then be evaluated in the job execution instance 104 in the same manner).
if the data associated with the particular portion of the website should be reacquired, reacquiring the data associated with the particular portion of the website ([0091] Extract Handler error instruction // If no source is found try again) via a description model [e.g. model definition for that module 112] ([0061] for the job execution instance 104, the RPA execution engine 102 may evaluate the RPA application 110 by evaluating the modules 112 identified in the RPA application 110 in the order defined based on the configuration parameters for that module 112 as stored in the module definition of the RPA application 110. Specifically, in one embodiment the RPA execution engine 102 may evaluate a module 112 identified in the RPA application 110 by obtaining the model definition for that module 112 in the RPA application 110 (e.g., the JSON object identifying the module and including configuration parameters for the module). Using the identifier for the module 112 as included in the module definition, instructions for a browser automation platform 120 for the identified module 112 may be determined).

With respect to dependent claim 2, Weinert further teaches wherein the description model includes a data description model ([0061] the model definition for that module 112 in the RPA application 110 (e.g., the JSON object identifying the module and including configuration parameters for the module). Using the identifier for the module 112 as included in the module definition, instructions for a browser automation platform 120 for the identified module 112 may be determined).

With respect to dependent claim 3, Weinert further teaches wherein the description model includes a function description model ([0059] the model definition for a module may include an identification of the module (e.g., an alphanumerical identifier or the like associated with a module 112) and any configuration parameters for any configurable parameters of the module 112).

With respect to dependent claim 5, Weinert further teaches wherein acquiring data associated with a particular portion of website includes: acquiring data associated with a particular portion of website via the description model ([0038] Handler modules may be associated with basic or atomic interactions with websites such as clicks, selecting (e.g., from a menu), waiting, inputting data, capturing a portion or region of a web page, downloading content, etc. Hook modules may be modules for exchanging data between a website and the RPA system or a data store associate therewith, or for otherwise taking action at the RPA system based on the result of an interaction with the website).

With respect to dependent claim 6, Weinert further teaches wherein the particular portion of website is associated with a product / service offered for sale ([0083] the definition of the RPA application and instructions for a browser automation platform that may be produced during the execution of such an application. The example presented may be an RPA application that may automate the retrieval of the current stock price for Q2 Software, Inc. from their associated web site at www.q2ebankinq.com).

Regarding dependent claims 8-9, 11-12, 14-15 and 17-18; the instant claims recite substantially same limitations as the above rejected claims 2-3 & 5-6 and are therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Weinert in view of Holsman et al.[US 8819022 B1, 2014-08-26].

With respect to dependent claim 4, Weinert does not teach wherein determining if the data associated with the particular portion of the website should be reacquired includes one or more of: determining a popularity level of the particular portion of the website; determining an importance level of the particular portion of the website; and determining if the particular portion of the website is too fresh to reacquire.
Holsman teaches wherein determining if the data associated with the particular portion of the website should be reacquired includes one or more of: determining a popularity level of the particular portion of the website; determining an importance level of the particular portion of the website; and determining if the particular portion of the website is too fresh to reacquire (col. 9, lines 41-52, the topics during the first time period and the second time period are compared to determine one or more breaking topics. For example, this may be achieved by applying relative entropy against two different time periods to determine what topics are new and interesting. For example, in San Francisco the determined popular topics may have included major topics in months 1-4. However, in month 5, when the query is rerun, the topic fashion may become more prominent than in the past. This may cause, for example, "fashion" to be deemed a breaking topic. Over time, "fashion" may become a major topic or it may disappear from popularity. 
col. 7, lines 48-61, a user may interact with topics 502-A by mousing -over, clicking, touching, speaking the name of, scrolling to, or otherwise indicating a desire to select a particular topic. Based on the user interaction, the user may navigate to one or more windows or pages of content relating to the identified topics… the may be generated based on running one or more database queries or by retrieving data from one or more data feeds).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Weinert with reacquiring of the particular portion of the website based on determining a popularity level of portion of the website of Holsman. Such a modification would cause the website stay fresh and that the rapidly generated content can be presented to the user in a topical, organized manner (Holsman. Col. 1, lines 40-42).

Regarding dependent claims 10 and 16; the instant claims recite substantially same limitations as the above rejected claim 4 and are therefore rejected under the same prior-art teachings.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brannon et al. [US 20190392019 A1] discloses the data processing user interface monitoring systems and related methods.
Denholm et al. [US 11151174 B2] discloses the comparing keywords to determine the relevance of a link in text.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153